Electronically Filed
                                                      Supreme Court
                                                      SCEC-XX-XXXXXXX
                                                      15-DEC-2022
                                                      01:27 PM
                                                      Dkt. 14 ORD



                         SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________

                 KARL ORLANDO DICKS, Plaintiff,

                               vs.

            SCOTT T. NAGO, in his official capacity as
       Chief Elections Officer for the Office of Elections,
  State of Hawaiʻi, REESE R. NAKAMURA in his capacity as Deputy
    Attorney General, State of Hawaiʻi, and PATRICIA T. OHARA,
  in her capacity as Deputy Attorney General, State of Hawaiʻi,
                            Defendants.
________________________________________________________________

                       ORIGINAL PROCEEDING

               ORDER DISMISSING ELECTION COMPLAINT
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the election complaint filed on

November 28, 2022, the motion to dismiss or for summary judgment

filed on December 2, 2022, and the record, this court’s original

jurisdiction to hear election contests is derived from Hawaiʻi

Revised Statutes (HRS) § 11-172 (Supp. 2021), which requires an

election complaint to “set forth any causes or causes . . . that

could cause a difference in the election results.”
            Plaintiff’s complaint states it seeks only a

“[d]eclaratory [j]udgment of [f]acts, Rule 57 HRCP without

[r]elief.”    The complaint does not “set forth any cause or

causes . . . that could cause a difference in the election

results.”    See HRS § 11-172.   We thus decline to address the

merits of the complaint because none of them amount to errors

that could change the outcome of an election.     See Lewis v.

Cayetano, 72 Haw. 499, 503, 823 P.2d 738, 741 (1992) (declining

to address the merits of an issue because, even if the

contention were accepted, the election results would not have

changed and the plaintiffs would not be entitled to relief).

            It is ordered that the complaint is dismissed.

            DATED: Honolulu, Hawaii, December 15, 2022.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Michael D. Wilson

                                       /s/ Todd W. Eddins




                                   2